COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-01-146-CV



CHARLES J. WALCH	APPELLANT



V.



UNITED SERVICES AUTOMOBILE	APPELLEE

ASSOCIATION PROPERTY AND

CASUALTY INSURANCE CO.	

----------

FROM THE 17
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------



We have considered “Appellee's Motion For Rehearing,” appellant's “Motion To Modify Judgment” and the “Joint Motion To Dismiss.”

It is the opinion of the court that said
 joint motion to dismiss is 
GRANTED
 and the motion for rehearing and motion to modify judgment are 
DENIED AS MOOT
.  We hereby withdraw our opinion and judgment of November 21, 2002 and dismiss the appeal.  
See
  Tex. R. App. P
. 42.1(a)(2); 43.2(f).

Costs of the appeal shall be paid by the party incurring the same, for which let execution issue.	



PER CURIAM	



PANEL B:	GARDNER, HOLMAN, and WALKER, JJ.



[DELIVERED FEBRUARY 13, 2003]

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.